DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 14, 16, 27, 29, and 40 with an earliest effective filing date of 6/29/18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cormode et al. (U.S. Publication No. 2011/0145223 published on 6/16/11).
	With respect to claim 1, the Cormode reference teaches a method for capture and transformation of granulated data summaries from a data set stored in a server implemented in a computer system comprising a processor, a memory adapted to store 
receiving, at the computer system, a query for at least one chunk of data stored in the server (a query is received from the database terminal [block 705 and paragraph 106]); 
generating, at the computer system, a response to the query including a result generated from at least one data summary of the at least one chunk of data without accessing the data itself (a response to the query is determined using probabilistic histograms of the probabilistic database [paragraphs 106-107]), and 
transmitting, at the computer system, the generated response to the query (the results are provided to the terminal [paragraph 19]).
With respect to claim 3, the Cormode reference teaches all of the limitations of claim 1 as described above. In addition, the Cormode reference teaches that generating the response to the query comprises generating, at the computer system, a response summary from the at least one summary of the at least one chunk of data and generating the response to the query from the response summary (representative PDFs are combined that satisfy the query [paragraphs 106-107] and the results are returned [paragraph 19]).
With respect to claim 14, the limitations of claim 14 are merely the system embodiment of claim 1 and claim 14 recites no further significant limitations therein. Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 and claim 14 is likewise rejected on the same basis.
With respect to claim 16, the limitations of claim 16 are merely the system embodiment of claim 3 and claim 16 recites no further significant limitations therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 3 and claim 16 is likewise rejected on the same basis.
With respect to claim 27, the limitations of claim 27 are merely the computer program product embodiment of claim 1 and claim 27 recites no further significant limitations therein. Therefore, the limitations of claim 27 are rejected in the analysis of claim 1 and claim 27 is likewise rejected on the same basis.
With respect to claim 29, the limitations of claim 29 are merely the computer program product embodiment of claim 3 and claim 29 recites no further significant limitations therein. Therefore, the limitations of claim 29 are rejected in the analysis of claim 3 and claim 29 is likewise rejected on the same basis.
With respect to claim 40, the Cormode reference teaches a system for capture and transformation of granulated data summaries from a data set stored in a server comprising: a computer system comprising a processor, a memory adapted to store program instructions and data, and program instructions executable by the processor to 
receive a query for data stored in the computer system (a query is received from the database terminal [block 705 and paragraph 106]); and 
an approximate query database engine comprising: a knowledge capture layer comprising at least one server system; and a knowledge transformation layer comprising at least one approximate database engine; and at least one client system comprising a database client, wherein the at least one server system generates at least one data summary from the data and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 15, and 28 with an earliest effective filing date of 6/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormode et al. (U.S. Publication No. .
	With respect to claim 2, the Cormode reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that the at least one summary of the at least one chunk of data takes the form of a relational data table with columns and rows. The Finnie reference teaches that the at least one summary of the at least one chunk of data takes the form of a relational data table with columns and rows (the summary data is contained in the synopsis table [col. 5 lines 7-30]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the query system of Cormode with the synopsis table of Finnie. Such a modification would have made the system more efficient by performing operations more quickly (Finnie col. 1 lines 10-55).
With respect to claim 15, the limitations of claim 15 are merely the system embodiment of claim 2 and claim 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 2 and claim 15 is likewise rejected on the same basis.
With respect to claim 28, the limitations of claim 28 are merely the computer program product embodiment of claim 2 and claim 28 recites no further significant limitations therein. Therefore, the limitations of claim 28 are rejected in the analysis of claim 2 and claim 28 is likewise rejected on the same basis.

Claim 7, 20, and 33 with an earliest effective filing date of 6/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormode et al. (U.S. Publication No. .
	With respect to claim 7, the Cormode reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that generating a response to the query comprises utilizing, at the computer system, a mechanism of tree-based belief propagation adapted to populate changes in the at least one data summary. The Reynolds reference teaches generating a response to the query comprises utilizing, at the computer system, a mechanism of tree-based belief propagation adapted to populate changes in the at least one data summary (belief propagation is uses for a tree to determine a result that is correct [paragraph 8]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the query system of Cormode with the tree belief propagation of Reynolds. This would have made the system more reliable as the results would always be correct (Reynolds paragraph 8).
With respect to claim 20, the limitations of claim 20 are merely the system embodiment of claim 7 and claim 20 recites no further significant limitations therein. Therefore, the limitations of claim 20 are rejected in the analysis of claim 7 and claim 20 is likewise rejected on the same basis.
With respect to claim 33, the limitations of claim 33 are merely the computer program product embodiment of claim 7 and claim 33 recites no further significant limitations therein. Therefore, the limitations of claim 33 are rejected in the analysis of claim 7 and claim 33 is likewise rejected on the same basis.

8, 21, and 34 with an earliest effective filing date of 6/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormode et al. (U.S. Publication No. 2011/0145223 published on 6/16/11) in view of Toppin et al. (U.S. Publication No. 2015/0088807 published on 3/26/15).
	With respect to claim 8, the Cormode reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that the generated response to the query is a standard SQL result. The Toppin reference teaches that the generated response to the query is a standard SQL result (the response is a standard SQL response [paragraphs 83 and 110]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the query system of Cormode with the SQL of Toppin. Such a modification would have made the system more desirable to potential users by making it more interoperable with existing standard SQL databases.
With respect to claim 21, the limitations of claim 21 are merely the system embodiment of claim 8 and claim 21 recites no further significant limitations therein. Therefore, the limitations of claim 21 are rejected in the analysis of claim 8 and claim 21 is likewise rejected on the same basis.
With respect to claim 34, the limitations of claim 34 are merely the computer program product embodiment of claim 8 and claim 34 recites no further significant limitations therein. Therefore, the limitations of claim 34 are rejected in the analysis of claim 8 and claim 34 is likewise rejected on the same basis.

41 and 42 with an earliest effective filing date of 6/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormode et al. (U.S. Publication No. 2011/0145223 published on 6/16/11) in view of Fisher et al. (U.S. Publication No. 2013/0268520 published on 10/10/13).
With respect to claim 41, the Cormode reference teaches all of the limitations of claim 40 as described above. It does not explicitly recite that the at least one data summary is accessible via virtual tables from the at least one client system. The Fisher reference teaches that the at least one data summary is accessible via virtual tables from the at least one client system (virtual query response data is generated to provide to the front end [paragraph 68]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the query system of Cormode with the virtual data of Fisher. Such a modification would have made the system more appealing to users by providing a complete response to the query (Fisher paragraph 69).
	With respect to claim 42, the Cormode and Fisher references teach all of the limitations of claim 41 as described above. In addition, the Fisher reference teaches that the at least one client system implements algorithms on the at least one data summary independently from the approximate database engine (the back end and front end process data independently [paragraph 68-69]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the query system of Cormode with the virtual data of Fisher. Such a modification would have made the system more appealing to users by providing a complete response to the query (Fisher paragraph 69).
43-45 with an earliest effective filing date of 6/29/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cormode et al. (U.S. Publication No. 2011/0145223 published on 6/16/11) in view of Pompey et al. (U.S. Publication No. 2014/0136563 published on 5/15/14).
	With respect to claim 43, the Cormode reference teaches a system for capture and transformation of granulated data summaries from a data set stored in a server comprising: 
a computer system comprising a processor, a memory adapted to store program instructions and data, and program instructions executable by the processor to receive a query for data stored in the computer system; 
at least one client system; 
an approximate database engine (a response to the query is determined using probabilistic histograms of the probabilistic database [paragraphs 106-107]); and 
the approximate database engine generates at least one data summary from the data set and utilizes the at least one data summary for its operations and generates an approximate result based on the at least one data summary in response to the query (a response to the query is determined using probabilistic histograms of the probabilistic database [paragraphs 106-107]),.
The Cormode reference does not explicitly recite an exact database engine, wherein in response to a query from the at least one client system, the exact database engine generates an exact response from the data set or a confidence interval is utilized to switch between providing the approximate result and the exact result to the at least one client system. The Pompey reference teaches an exact database engine, wherein in 
With respect to claim 44, the limitations of claim 44 are merely the computer program product embodiment of claim 43 and claim 44 recites no further significant limitations therein. Therefore, the limitations of claim 44 are rejected in the analysis of claim 43 and claim 44 is likewise rejected on the same basis.
With respect to claim 45, the limitations of claim 45 are merely the method embodiment of claim 43 and claim 45 recites no further significant limitations therein. Therefore, the limitations of claim 45 are rejected in the analysis of claim 43 and claim 45 is likewise rejected on the same basis.

Allowable Subject Matter
Claims 4-6, 9-13, 17-19, 22-26, 30-32, and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KRIS E MACKES/Primary Examiner, Art Unit 2153